Citation Nr: 0005937	
Decision Date: 03/06/00    Archive Date: 03/14/00

DOCKET NO.  97-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a temporary total disability rating based 
on hospitalization in excess of 21 days (38 C.F.R. § 4.29).


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in August 1996 and February 
1998 by the North Little Rock, Arkansas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

Initially, the Board notes that it will defer action on the 
veteran's claim of entitlement to a temporary total 
disability rating for hospitalization in excess of 21 days 
for the period between April 26, 1996 and May 24, 1996.  At 
the heart of this issue is the nature of the veteran's 
treatment while hospitalized and whether the veteran was 
hospitalized solely for substance abuse.  The evidence sought 
on remand may shed further light on the symptomatology and 
on-going treatment of the veteran's PTSD such that the Board 
can make a more informed decision regarding the nature of the 
veteran's hospitalization in April-May 1996.  Therefore, the 
Board finds that the two issues in this case are inextricably 
intertwined and will accordingly defer action on the 
veteran's claim for entitlement to a temporary total 
disability rating for hospitalization in excess of 21 days.  

The Board further notes the December 18, 1997 letter written 
by the veteran's attorney that alleges clear and unmistakable 
error (CUE) in the February 1995 rating decision.  
Specifically, the veteran's attorney takes exception to the 
effective date assigned in the initial grant of service 
connection for PTSD and to the RO's failure to grant the 
veteran a temporary total disability rating for 
hospitalization in excess of 21 days for the period between 
June 13, 1994 and November 1, 1994.  This CUE claim has never 
been adjudicated and neither the veteran nor his attorney 
have raised this issue in subsequent correspondence or at 
hearing.  Accordingly, the Board refers this matter to the RO 
to determine the veteran's intent in pursuing this CUE claim.   


FINDING OF FACT

The veteran has alleged his service-connected PTSD has 
increased in severity.


CONCLUSION OF LAW

The claim of entitlement to an increased rating for PTSD, 
currently evaluated as 30 percent disabling, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), the Department of Veterans Affairs (VA) has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

With regard to claims for increased ratings, the Court has 
held that an allegation that a service-connected disability 
has increased in severity - that is, that the current 
disability rating is not an accurate reflection of the 
impairment caused by that disability - is, in and of itself, 
a sufficient basis upon which to find that the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In the instant case, the veteran has made such allegations in 
the course of his appeal.  The Board accordingly finds that 
the veteran's claim for entitlement to an increased rating 
for PTSD is well grounded.


ORDER

The claim of entitlement to an increased rating for PTSD, 
currently evaluated as 30 percent disabling, is well 
grounded.  To this extent only, the appeal is granted.


REMAND

VA has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a).  The Court has held that VA's duty to assist 
includes helping the veteran obtain facts and evidence that 
might help him to sustain his burden of proof or develop the 
facts of his claim, once he has submitted a well-grounded 
claim.  White v. Derwinski, 1 Vet. App. 519 (1991).  

At his October 1999 hearing before the Travel Board, the 
veteran indicated upon questioning by his attorney that he 
has submitted to recent treatment for his PTSD (within a 
month prior to the hearing).  Transcript of Hearing at p. 7.  
Based on the veteran's assertion (the latest treatment 
records contained in the veteran's C-file are dated February 
1998) and the fact that the latest compensation and pension 
examination was in September 1997, the Board finds that VA's 
duty to assist requires further development of the veteran's 
claim.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
examined him or afforded him treatment 
for his PTSD since February 1998.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of private 
medical records if necessary, the RO 
should request that all health care 
providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to either the 
examination of or treatment rendered for 
his PTSD.  

3.  Following receipt of any and all such 
records, the RO should afford the veteran 
a VA psychiatric examination to determine 
the extent of disability resulting from 
his PTSD.  The claims folder should be 
made available for the examiner's review, 
and he or she should be asked to offer an 
opinion as to the degree of the veteran's 
industrial impairment attributable to his 
PTSD and for a current assessment of the 
veteran's score on the Global Assessment 
of Functioning (GAF) scale.  

4.  The RO is to advise the veteran that 
failure to report for a scheduled VA 
examination without showing good cause 
may have an adverse affect upon his 
claim, to include the possible denial 
thereof.

5.  Following completion of all requested 
actions, the RO should review the claim, 
and determine whether an increased rating 
for the veteran's service-connected PTSD 
can now be granted.  If the decision 
remains in any manner adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto. The appellant has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The case should then be 
returned to the Board for further 
appellate consideration, as warranted. 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.
 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

